TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00334-CR


NO. 03-00-00335-CR







Torrence Ray Evans, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT


NOS. B-99-0269-S & B-99-0270-S


HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING






PER CURIAM

Torrence Ray Evans seeks to appeal from convictions for theft.  Sentence was
imposed in each cause on March 7, 2000.  There were timely motions for new trial.  The deadline
for perfecting appeal was therefore May 8, 2000.  See Tex. R. App. P. 26.2(a)(2).  The notices
of appeal were filed on May 18.  No extension of time was requested.  See Tex. R. App. P. 26.3. 
There is no indication that the notices of appeal were properly mailed to the district clerk within
the time prescribed by rule 26.2(a).  See Tex. R. App. P. 9.2(b).  Under the circumstances, we
lack jurisdiction to dispose of the purported appeals in any manner other than by dismissing them
for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v.
State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).


The appeals are dismissed.


Before Justices Jones, Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed:   June 15, 2000

Do Not Publish